1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
      MATTHEW MCCLANE,                           Case No. EDCV 17-01250-RSWL (SHK)
12
                                  Petitioner,
13                                               ORDER ACCEPTING FINDINGS
                           v.                    AND RECOMMENDATION OF
14                                               UNITED STATES MAGISTRATE
      STU SHERMAN, Warden,                       JUDGE
15
                                  Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
19   relevant records on file, and the Report and Recommendation of the United States
20   Magistrate Judge. No objections were filed. The Court accepts the findings and
21   recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
23   action with prejudice and without leave to amend.
24
25   Dated: June 5, 2019
                                           /s/ RONALD S.W. LEW
26                                         HONORABLE RONALD S.W. LEW
                                           United States District Judge
27
28
